DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0264532 to Goodman (“Goodman”).
-From Claim 21: Goodman discloses a railing assembly, comprising:
a railing portion 120, wherein the railing portion includes a retaining element 900; and
a baluster 130 disposed in the railing portion, wherein the retaining element is configured to frictionally retain the baluster relative to the railing portion.
-From Claim 22: Goodman discloses wherein the railing portion 120 includes a channel (between 250 and 255).
-From Claim 23: Goodman discloses wherein the retaining element 900 is disposed in the channel.
-From Claim 24: Goodman discloses a second railing portion 120’.
-From Claim 25: Goodman discloses corresponding apertures 210 defined in opposing faces of the railing portion and the second railing portion.
 Claim 26: Goodman discloses wherein the baluster is configured to be inserted into the corresponding apertures in the opposing faces of the railing portion and the second railing portion (see Fig. 13, 14).
-From Claim 27: Goodman discloses wherein the second railing portion includes a second retaining element 900.
-From Claim 28: Goodman discloses wherein the second retaining element is configured to frictionally retain a second end of the baluster relative to the second railing portion.
-From Claim 29: Goodman discloses wherein the second railing portion includes a second channel (between 250 and 255).
-From Claim 30: Goodman discloses wherein the second retaining element 900 is disposed in the second channel.
-From Claim 31: Goodman discloses wherein the railing portion and the second railing portion are parallel to one another (see Fig. 13).
-From Claim 32: Goodman discloses a railing assembly, comprising:
a first railing portion 120, wherein the railing portion includes a first retaining element 900;
a second railing portion 120’, wherein the railing portion includes a second retaining element 900; and
a baluster 130 disposed in the first and second railing portions, wherein the first and second retaining elements are configured to frictionally retain the baluster relative to the first and second railing portions.
-From Claim 33: Goodman discloses wherein the first railing portion and the second railing portion are parallel.
-From Claim 34: Goodman discloses a plurality of pairs of corresponding apertures defined in opposing faces of the first railing portion and the second railing portion (see Fig. 13, 14).
Claim 35: Goodman discloses a plurality of balusters, each baluster configured to be inserted into a respective one of the pairs of corresponding apertures in the first railing portion and the second railing portion (see Fig. 13, 14).
-From Claim 36: Goodman discloses wherein each one of the corresponding apertures has a longitudinal length that is greater than a width of the at least one baluster (see Fig. 14).
-From Claim 37: Goodman discloses a railing assembly, comprising:
a railing portion 120, wherein the railing portion includes a channel;
a retaining element 900 disposed in the channel; and
a baluster 130 disposed in the railing portion, wherein the retaining element is configured to frictionally retain the baluster relative to the railing portion.
-From Claim 38: Goodman discloses a second railing portion 120’.
-From Claim 39: Goodman discloses wherein the second railing portion includes a second channel.
-From Claim 40: Goodman discloses wherein the second retaining element is disposed in the second channel.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant argues Goodman does not disclose the elements of claims 21, 32, and 37 because element 900 in Goodman, which was identified as/likened to the “retaining element” of claims 21, 32, and 37, “does not ‘frictionally retain the baluster relative to the railing portion” (Remarks, top of page 4).  Examiner disagrees.
Examiner notes that claims 21, 32, and 37 do not actually require that the retaining element frictionally retain the baluster relative to the railing portion; rather, the claims require that the configured to frictionally retain the baluster relative to the railing portion.”  “Friction” is defined as the resistance that one surface or object encounters when moving over another The retaining element 900 in Goodman is configured to frictionally retain the baluster 130 relative to the railing portion 120 at least because the retaining element is configured to prevent sliding movement between the internal surface of the railing portion and the external surface of the baluster.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/20/2021